Case: 11-20113     Document: 00511682321         Page: 1     Date Filed: 12/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 1, 2011
                                     No. 11-20113
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIO MORA GUTIERREZ, also known as Gilberto G. Mora, also known as
Gregorio Lopez Mora, also known as Gilberto Gutierrez Mora, also known as
Mario Gutierrez Mora, also known as Mario G. Mora,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-651-1


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Mario Mora Gutierrez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mora Gutierrez has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Mora


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20113   Document: 00511682321    Page: 2   Date Filed: 12/01/2011

                               No. 11-20113

Gutierrez’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Mora Gutierrez’s request for the appointment of new
counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2